Citation Nr: 0423192	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  96-21 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
arthritis of the lumbosacral spine with disc bulge at L3-L4 
and narrowing disc space at L5-S1, currently evaluated as 40 
percent disabling. 

2.  Entitlement to service connection for a respiratory 
disorder claimed as due to exposure to Agent Orange in 
Vietnam.

3.  Entitlement to service connection for a skin disorder 
claimed as due to exposure to Agent Orange in Vietnam.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy, claimed as due to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.


REMAND

In July 2004, the veteran filed a notice of disagreement to 
the March 2004 denial of entitlement to service connection 
for a post traumatic stress disorder, and for peripheral 
neuropathy secondary to Agent Orange exposure.  Hence, under 
Manlincon v. West, 12 Vet. App. 238 (1999), a remand is 
required so that a statement of the case may be issued on 
these claims.



Lastly, in August 2004, the Board received a statement from 
the veteran in which he requested to present testimony in a 
hearing.  The veteran did not indicate whether he was 
interested in a travel board hearing, video conference, 
central office hearing, or personal hearing with a hearing 
officer.  As such, he should be contacted and asked to 
clarify his preference.  Thereafter, the appropriate hearing 
should be scheduled.

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should issue a statement of 
the case addressing whether new and 
material evidence has been submitted to 
reopen claims of entitlement to service 
connection for PTSD and peripheral 
neuropathy.  If, and only if, the veteran 
files a timely substantive appeal, should 
these issues be returned for review by 
the Board.

2.  Thereafter, the RO must contact the 
veteran and clarify whether he desires to 
have a hearing with a local hearing 
officer, central office hearing, video 
conference hearing, or travel board 
hearing.  Thereafter, the RO should 
schedule the veteran for the appropriate 
hearing. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



